Citation Nr: 1243916	
Decision Date: 12/27/12    Archive Date: 12/31/12	

DOCKET NO.  09-11 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include depression.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a vision disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from April 1977 to April 1981.  He has reported having had periods of service in the years thereafter with the "Guard and Reserve."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Houston, Texas, that denied entitlement to the benefits sought.

In July 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the Houston RO.  A transcript of the hearing is of record and has been reviewed.  The Veteran also testified before a Decision Review Officer at the Houston RO in May 2010.  A transcript of the hearing at that time is of record and has been reviewed.

Service connection for degenerative disc disease was granted by Decision Review Officer Decision dated in August 2011. A 10 percent disability rating was assigned effective April 11, 2006.  Service connection is also in effect for: left shoulder disability, rated as 40 percent disabling; radiculopathy of the left upper extremity, rated as 20 percent disabling; cervical spine disability, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, evaluated as noncompensably disabling.  A combined rating of 70 percent has been in effect since April 19, 2002.  

At the July 2012 hearing, reference was made to the Veteran's service-connected back and neck and shoulder disabilities.  To the extent the Veteran and his representative are claiming entitlement to increased ratings for back, neck, and left shoulder disabilities (veteran expressed complaints about the left upper extremity disabilities in statements dated in September 2011 and February 2012), these matters have not been developed for the Board's review at this time.  Also, the Veteran appears to be arguing that he should receive a separate rating for residuals of trauma to the coccyx. He claims he did not file a claim for service connection for degenerative disc disease, the disability for which service connection was granted. Essentially, he appears to be arguing that he has coccyx fracture residuals that represent a separate disorder. The Board does not have jurisdiction over these matters and they are referred to the RO for appropriate action.  

At the hearing itself, the Veteran and his representative stated they were withdrawing issues of service connection for disability manifested by elevated triglycerides and a disability manifested by high cholesterol.  Accordingly, these issues are withdrawn.  38 C.F.R. § 20.204 (2012).

The claims are REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The issues relate to the Veteran's claimed 25 years of active service, including those period of service that may qualify as active duty with the National Guard and or Reserve forces. The Veteran has indicated that he had 21 years of "Guard and Reserve" service.  




The applicable regulation is clear that when an individual is disabled due to an injury incurred when proceeding directly from National Guard duty, he is eligible for compensation to the same extent as if he were injured while performing such duty.  38 C.F.R. § 3.6(e).  However, Veterans are not entitled to compensation for injuries sustained at all times of National Guard duty.  They are only eligible for compensation when they serve the Federal military when formally called into the military service of the United States; at all other times, they serve solely as a member of the State militia under the command of a State governor.  See Allen v. Nicholson, 21 Vet. App. 54 (2007), and cases, statues, and regulations cited therein.  This eligibility is based on the fact that only Veterans who served in the active military, Naval, or air service are eligible for compensation for disability resulting from personal injury, and on the definition of active service in the relevant statutes and regulations as interpreted by the courts, including 38 U.S.C.A. § 101 and 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  Id.

The Veteran reports that he underwent annual physical examinations by the service department following active service discharge in 1981.  He has been vague as to exactly when anyone told him or who told him that he had a diagnosis of diabetes mellitus  (Transcript, page 10).  With regard to a vision disability, he stated that it was after 1981 when he was in the "Guard and Reserves" that he was hospitalized at the Breckenridge Hospital in Austin, Texas, for removal of a sharp piece of metal that entered an eye when he was working as a machinist  (Transcript, page 11).  He also testified that he was told by his eye doctor that his eyesight was poor because of his diabetes.  He stated that he never requested records from that individual.  

However, the claims file does show that private medical evidence was received at the RO in July 2012 and local jurisdiction was waived.  The records were dated in August 2009 and April 2010 and reflect that the Veteran was evaluated for possible recurrent corneal erosion/abrasion and diabetic retinopathy.  The additional records and the other evidence of record do not refer to etiology of diabetes and/or visual disability.  The Veteran also testified that he was seeing a Dr. Michelle Greer in Friendswood, Texas.  However, no information has been requested from her by either VA or the Veteran himself.  

With regard to the claim for sleep apnea, the Veteran was accorded an examination by a VA physician in October 2010.  The examiner stated that a diagnosis of sleep apnea could only be objectively established with a positive sleep study and he could not as a result render a definitive opinion as to the origin of a diagnosis of sleep apnea during the Veteran's active service without clear evidence of a sleep study.  He noted that the Veteran himself complained of sleep difficulties on periodic military examinations in September 1982 and July 1986.  The record shows the Veteran referred to sleep walking in a report of medical history at the time of examination in February 1999.  In a Supplemental Statement of the Case dated August 2011, it was noted that sleep walking is not a symptom or sign of sleep apnea.  However, neither the RO through the Supplemental Statement of the Case nor the Veteran has been shown to have any medical expertise sufficient to provide an opinion on a complex medical question such as the etiology of sleep apnea.

With regard to the claim for service connection for a psychiatric disorder, to include depression, the Veteran was accorded a psychiatric examination by VA in October 2010.  The examiner stated that the Veteran's symptoms of depression "are less likely than not due to his military service or due to his service-connected disability."  However, the examiner did not address a question of aggravation of the Axis I diagnosis of depressive disorder by the Veteran's various service-connected disabilities.  

With regard to the back disability for which service connection was recently granted, the Veteran submitted a statement disagreeing with the assignment of the 10 percent rating in his September 2011 statement.  This constitutes a timely notice of disagreement and places the issue of an increased rating for the degenerative disc disease of the back in appellate status. However, a statement of the case has not been issued. A remand is required.   See Manlincon v. West, 12 Vet. App. 238 (1999) (where a Veteran files a timely notice of disagreement, and the RO has not issued a statement of the case, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of a statement of the case).

 
The case is REMANDED for the following actions:

 1.  The Veteran should be issued a statement of the case as to the issue of entitlement to an increased disability rating for degenerative disc disease of the lumbar spine. 

 2.  The Veteran should be contacted and asked to provide any documents in his possession relating to his orders to report for National Guard and/or Reserve duty over the years, in particular whether the documents indicate whether such duty was for Federal or State service.  All documents obtained should be associated with the claims file.  If the Veteran is not able to provide any documents, he is to so indicate. The Veteran should provide to the best of his recollection the exact dates of any periods of active duty for training and/or inactive duty for training that he performed with the Air Force National Guard and/or the Air Force Reserves in the years following his separation from active service in 1981.  

Following receipt of a statement from the Veteran as to the dates he performed periods of training with the Air Guard and/or Air Reserves, the Headquarters and Reserve Personnel Center of the Department of the Air Force should be contacted and asked to provide information as to the type of service the Veteran performed and the dates of service the Veteran performed with the National Guard and/or Air Reserve.  In particular, the Texas Air National Guard should be contacted and asked to provide information with regard to any records it may have with regard to any service the Veteran performed with the Texas Air National Guard between 1981 and 2002.  Any such records should be obtained and associated with the claims file.  If no such records are available, this should be so documented.

3.  The Veteran should be asked to provide the names and address of all health care providers who have treated him for a psychiatric disorder, diabetes mellitus, a vision disorder, sleep apnea, and a lumbar spine disorder since service, AND WHOSE RECORDS ARE NOT CURRENTLY IN THE CLAIMS FOLDER OR THE "VIRTUAL VA" ELECTRONIC RECORD.  Of particular interest are reports of treatment he received from Dr. Michelle Greer of Friendswood, Texas.  The Veteran should provide the dates of treatment and evaluation by her and any other physicians and facilities.  This is to include the dates he was seen at the Breckenridge Hospital in Austin, Texas, in the early 1980's.  

Regardless of any information provided by the Veteran, the Breckenridge Hospital in Austin, Texas, should be contacted and asked to provide records of treatment or evaluation of the Veteran at that facility in the early 1980's.  Any records obtained should be associated with the claims file.  If there are no such records available, this should be so documented and information to this effect should be associated with the claims file.

4.  Thereafter, the Veteran should be accorded an examination by a physician with appropriate expertise in the field of psychiatry. After a review of the claims folder and interview of the Veteran, the EXAMINER MUST RESPOND TO THE INQUIRY WHETHER THE CLAIMANT HAS ANY CURRENT PSYCHIATRIC DISORDER THAT WAS CAUSED OR AGGRAVATED BY THE VETERAN'S SERVICE-CONNECTED DISABILITIES. 

The physician should address whether any psychiatric disability identified is related to the Veteran's active service or whether it had its onset during the time frames between 1981 and 2002 when the Veteran had periods of ACDUTRA or INACDUTRA.  The physician should state as precisely as possible the date of onset of any psychiatric disorder currently present.  A complete explanation should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

6.  The Veteran should be accorded an examination by a physician with knowledge in the field of endocrinology for the purposes of determining the nature and etiology of any diabetes and whether current diabetes was caused by or aggravated by the Veteran's military service.  The physician should address whether the diabetes is related to service or whether it had its onset during the time period between 1981 and 2002 when the Veteran had periods of ACDUTRA or INACDUTRA.  The physician should identify as precisely as possible the date of onset of the Veteran's diabetes.  A complete explanation should accompany any opinion provided.  The examiner should again be apprised that the Veteran is competent to report symptoms of treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

7.  The Veteran should be accorded an examination by a physician knowledgeable in ophthalmology for the purpose of determining the nature and etiology of any visual disability now present, to include diabetic retinopathy.  The physician should review the entire claims file and opine whether any current visual disability was caused or aggravated by the Veteran's service or by any service-connected disability.  The physician should address whether any visual disability is related to service or whether it had its onset during the time period between 1981 and 2002 when the Veteran had periods of ACDUTRA or INACDUTRA.  The physician should then comment as precisely as possible the date of onset of any visual disorder.  The complete explanation for any opinion expressed should be provided.  Again, it is noted that the Veteran is competent to report symptoms of treatment and that his statements must be taken into account in formulating the requested opinion.  

8.  The Veteran should be accorded an examination by a physician knowledgeable in sleep disorders for the purpose of determining the nature and etiology of any sleep apnea.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate whether any current sleep apnea is caused by or aggravated by the Veteran's active service.  The physician should address whether sleep apnea is related to service or whether it had its onset during the time period between 1981 and 2002 when the Veteran had periods of ACDUTRA or INACDUTRA.  The physician should identify as precisely as possible the date of onset of the sleep apnea.  A complete explanation for any opinion expressed should be provided.  The examiner is advised that the Veteran is competent to report symptoms of treatment and that the Veteran's statements and those of others must be taken into account in formulating the requested opinion.

9.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, should be issued and an appropriate period of time should be allowed for response.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  The Veteran is hereby advised that failure to report for a scheduled examination, without good cause, as well as failure to provide more specific information with regard to treatment and evaluation he has received on the claimed disabilities over the years may result in a denial of his claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



